Citation Nr: 0625001	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  02-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for sleep apnea, to 
include loss of REM sleep.

3.  Entitlement to service connection for left heel reflex 
sympathetic dystrophy.

4.  Entitlement to service connection for latex allergy.

5.  Entitlement to service connection for allergies, to 
include contact dermatitis.

6.  Entitlement to service connection for residuals of status 
post turbinectomy and sphenoidectomy.

7.  Entitlement to an initial evaluation in excess of 
10 percent for allergic rhinitis with sinusitis. 

8.  Entitlement to an initial evaluation in excess of 
10 percent for hypothyroidism.

9.  Entitlement to an initial compensable evaluation for 
residuals of warts on the fingers.

10.  Entitlement to an initial evaluation in excess of 
10 percent for right leg compartment syndrome and right leg 
fasciotomy.

11.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the right foot.

12.  Entitlement to an effective date earlier than July 14, 
2004, for the award of service connection for peripheral 
neuropathy of the right superficial saphenous nerve.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to March 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to an initial compensable evaluation 
for plantar fasciitis of the right foot is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is a lack of competent evidence of a nexus between 
the post service diagnosis of fibromyalgia and service, to 
include a service-connected disability.

2.  There is a lack of competent evidence of a sleep apnea 
and of a current disability manifested by loss of REM sleep.

3.  There is a lack of competent evidence of a nexus between 
reflex sympathetic dystrophy of the left heel and service.

4.  There is a lack of competent evidence of a current 
disability manifested by latex allergy.

5.  There is a lack of competent evidence of allergies, other 
than allergic rhinitis, and of a current diagnosis of contact 
dermatitis.

6.  There is a lack of competent evidence of a current 
disability as a result of turbinectomy and sphenoidectomy, 
other than allergic rhinitis with sinusitis.

7.  Postoperative allergic rhinitis with sinusitis is 
manifested by obstruction of nasal passages without polyps or 
no more than six non-incapacitating episodes per year of 
sinusitis.

8.  Hypothyroidism is manifested by fatigability and is 
stable.

9.  Residuals of warts on the fingers are manifested by no 
recurrent warts or a scar that affects the function of the 
hand.

10.  Right leg compartment syndrome and right leg fasciotomy 
is manifested by aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.

11.  A claim for service connection for peripheral neuropathy 
of the right lower extremity was submitted on July 15, 2004.

12.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for peripheral 
neuropathy of the right lower extremity prior to July 2004.


CONCLUSIONS OF LAW

1.  Reflex sympathetic dystrophy of the left heel, 
fibromyalgia; sleep apnea, to include loss of REM sleep; 
latex allergy; allergies, to include contact dermatitis; and 
status post turbinectomy and sphenoidectomy were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for an initial evaluation in excess of 
10 percent for allergic rhinitis with sinusitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514, 6522 (2005).  

3.  The criteria for an initial evaluation in excess of 
10 percent for hypothyroidism have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2005).

4.  The criteria for an initial compensable evaluation for 
residuals of warts on the fingers have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7819 (2001 & 2005).

5.  The criteria for an initial evaluation in excess of 
10 percent for right leg compartment syndrome with fasciotomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7120, 7121 (2005).

6.  The criteria for an effective date earlier than July 14, 
2004, for the award of service connection for peripheral 
neuropathy of the right superficial saphenous nerve have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.155(a), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

As to issues 1 and 2, VA advised the veteran of the essential 
elements of the VCAA in a February 2004 letter, which was 
issued prior to initial consideration of those claims.  VA 
informed the veteran that it would make reasonable efforts to 
help her get the evidence necessary to substantiate her 
claims for service connection for fibromyalgia and sleep 
apnea, but that she must provide enough information so that 
VA could request any relevant records.  It told her that it 
was responsible for obtaining any evidence held by a 
government agency.  The veteran was informed of the types of 
evidence needed in a claim for service connection and was 
told to submit any evidence in her possession that pertained 
to the claims.  

As to issues 3 through 10, VA advised the veteran of the 
essential elements of the VCAA in a March 2003 letter, which 
was issued after initial consideration of those claims (which 
timing will be addressed below).  VA informed the veteran 
that it would obtain any VA medical records she identified 
and any other medical treatment records she identified and 
provided permission to obtain.  The veteran was informed of 
the types of evidence needed in a claim for service 
connection and an increased rating.  While she was not 
informed that she should submit any evidence in her 
possession, VA asked her to provide information for any 
additional treatment or evidence not previously identified.  
This, as a practical matter, informed the veteran of the need 
to provide any evidence that had not been previously 
obtained.  Moreover, there is no allegation from the claimant 
that she has any evidence in her possession that is needed 
for a full and fair adjudication of the claim.

As noted above, the March 2003 VCAA letter was issued after 
the initial determination that addressed issues 3 through 10.  
However, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As to issues 3 through 6, 
those claims for service connection were filed prior to the 
passage of the VCAA and therefore it was impossible for a 
letter to be sent to the veteran prior to initial 
consideration of the claims.  Regardless of the timing of the 
letter as to issues 3 through 10, the veteran has had an 
opportunity to respond to the VCAA letter, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  The claims were then readjudicated by the 
RO in July 2004, when it issued a statement of the case, and 
in July 2004, when it issued a supplemental statement of the 
case.  For these reasons, the veteran has not been prejudiced 
by the timing of a fully-compliant VCAA letter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A VCAA letter was not issued related to the veteran's claim 
for an earlier effective date for the award of service 
connection for peripheral neuropathy of the right lower 
extremity.  Normally, this would require a remand; however, 
the Board finds that it would serve no useful purpose to 
remand this issue for a VCAA letter for two reasons.  First, 
the veteran is fully aware who bears what responsibility for 
obtaining and submitting evidence in connection with claims 
before VA.  These duties do not change whether the claim is 
for service connection, an increased rating, or an earlier 
effective date.  Second, the veteran has actual knowledge of 
the evidence necessary to substantiate the claim for an 
earlier effective date.  For example, she argues that 
peripheral neuropathy has been part of her service-connected 
disability since her discharge from service and that service 
connection should be granted as of the day following her 
discharge from service.  This is the kind of evidence 
necessary to substantiate her claim for an earlier effective 
date.  Therefore, the failure of VA to issue a letter 
addressing this specific issue is harmless error.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such.  Specifically, (1) she meets "veteran status;" (2) 
and (3) she is currently service connected for multiple 
disabilities, and she is aware that in order to establish 
service connection, there needs to be evidence of a current 
disability and a relationship between the disability and 
service; (4) she is aware of the evidence necessary to 
establish a degree of disability, as she alleges her service-
connected disabilities are worse than the current evaluations 
and (5) for those disabilities for which she has been granted 
service connection, the effective date assigned is the day 
following her discharge from service, which is the earliest 
effective date possible and she understands how effective 
dates are assigned (as explained above).  See Bernard, 4 Vet. 
App. 384.  Thus, any error in the failure to issue a letter 
addressing these elements is harmless because she either 
already meets these elements or is aware of what it would 
take to meet these elements.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  In April 2006, the 
veteran identified outstanding treatment records but only for 
the service-connected plantar fasciitis, which is the basis 
of the remand of that issue.  The veteran did not identify 
any other outstanding treatment records for any of the other 
disabilities.  Finally, VA provide the veteran with 
examinations or obtained an opinion in connection with all of 
her claims except for the claim for an earlier effective 
date.  However, that issue would not warrant an examination.  
See   38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, 
the effective date is determined based upon evidence already 
in the claims file.  Additionally, a claim for an earlier 
effective date does not meet the statutory requirements for 
entitlement to a VA examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d)(2)(A) - (C).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Fibromyalgia

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for fibromyalgia.  In 
submitting her claim for service connection, the veteran 
merely stated that her physician had advised her that the 
symptoms of fibromyalgia had originated during service.  She 
neither pointed to specific symptoms in service that were 
indicative of fibromyalgia or submitted a statement from her 
physician establishing a nexus between the diagnosis of 
fibromyalgia and service.  Thus, there is no competent 
evidence of a nexus between the post service diagnosis of 
fibromyalgia and service.  Additionally, the evidence of 
record shows that the veteran was diagnosed with fibromyalgia 
in January 2003, which is many years following her discharge 
from service.  Fibromyalgia is not a "chronic" disease that 
is entitled to presumptive service connection.  See 
38 U.S.C.A. § 1101, 1112 (West 2002) (service connection may 
be granted for a "chronic" disease manifested to a 
compensable degree within one year following discharge from 
service); 38 C.F.R. §§ 3.307, 3.309.  

While the veteran has attributed the diagnosis of 
fibromyalgia to service, she is not competent to make that 
determination, as that requires an opinion from a 
professional who has had relevant medical training.  The 
veteran is a dentist and thus a medical professional; 
however, she has not shown she has the medical training to 
opine on issues regarding orthopedics.  Thus, her allegations 
of a relationship between the post service disability and 
service are not accorded probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for fibromyalgia, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

B.  Sleep apnea

The veteran claims that she has developed sleep apnea as a 
result of her deviated septum and allergies.  She 
subsequently submitted a statement wherein she stated she had 
undergone further testing, which indicated the correct 
diagnosis was loss of REM sleep.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for sleep apnea, to include 
loss of REM sleep.  First, the veteran concedes she does not 
have a diagnosis of sleep apnea and thus service connection 
cannot be granted for a disability that the veteran does not 
have.  Second, a finding of loss of REM sleep is not a 
disability due to disease or injury-it is a finding that the 
veteran has loss of REM sleep, but no one has attributed it 
to an underlying cause.  In accepting that the veteran had a 
diagnosis of sleep apnea, a VA examiner stated that it was 
not related to the service-connected allergic rhinitis 
because "in literature there is no association to each 
other."  There is no evidence to the contrary.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez- 
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
A claim for secondary service connection also requires that a 
claimant bring forth evidence of a disability due to a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005).  
Here, the Board has determined that the preponderance of the 
evidence is against a finding that the veteran has a current 
sleep disability attributable to either service or a service-
connected disability.  Without evidence of a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

Again, while the veteran is a dentist, she has not shown that 
she is competent to opine on matters involving a sleep 
disorder or to state that a diagnosis of loss of REM sleep is 
a disability due to disease or injury.  Therefore, she is not 
competent to provide a current diagnosis or a current nexus 
to service.  See Bostain, 11 Vet. App. at 127; see also 
Routen, 10 Vet. App. at 186.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for sleep apnea, to include loss of 
REM sleep, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

C.  Left heel reflex sympathetic dystrophy

The veteran asserts she developed left heel reflex 
sympathetic dystrophy while in service.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for left heel reflex 
sympathetic dystrophy.  The service medical records show that 
she complained of heel pain periodically in 1999.  An 
examiner made a determination that the left heel pain was 
resolving.  The impression entered was left heel pain, but 
there was no diagnosis attributed to such heel pain.  The 
separation examination was silent for any left heel pain or 
left heel disability.

Following service, the veteran has been diagnosed with reflex 
sympathetic dystrophy in the left heel, but no competent 
medical professional has attributed it to service.  Reflex 
sympathetic dystrophy is not a chronic disease where service 
connection may be granted if the disability is manifested to 
a compensable degree within one year following discharge from 
service.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  

While the veteran has attributed the diagnosis of reflex 
sympathetic dystrophy of the left heel to service, she is not 
competent to make that determination, as that requires an 
opinion from a professional who has had relevant medical 
training.  As already noted above, the veteran is a dentist 
and thus is a medical professional; however, she has not 
shown she has the medical training to opine on issues 
regarding neurological conditions.  Thus, her allegations of 
a relationship between the post service diagnosis and service 
are not accorded probative value.  See Bostain, 11 Vet. App. 
at 127; see also Routen, 10 Vet. App. at 186.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left heel reflex sympathetic 
dystrophy, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

D.  Latex allergy

The veteran asserts that she was shown to have a latex 
allergy in service and that she cannot wear latex gloves or 
mask while working on her patients as a dentist as a result.  
She states that she developed this allergy while in service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for latex allergy.  The 
service medical records show that the veteran was seen 
multiple times with complaints of having skin reactions when 
she wore latex gloves or used a mask with latex in it.  
However, she underwent a work-up at the Wilford Hall Medical 
Center Allergy-Immunology service for her history of contact 
sensitivity and possible systemic reactions to latex.  In a 
July 1998 treatment record, it shows that the military 
examiner reviewed the records and noted that the veteran's 
extensive work-up had negative evaluations for "IgE 
medicated latex sensitivity."  This included negative latex 
"RAST times 3," negative skin test to latex extract, and 
finally a glove "use test" with no objective findings.  
Thus, it was determined that the veteran did not have a 
diagnosed allergy to latex, although she now uses latex-free 
gloves and masks while working.  

Here, the Board has determined that the preponderance of the 
evidence is against a finding that the veteran has a 
diagnosed latex allergy since an extensive work-up revealed 
no such disability.  Without evidence of a current 
disability, service connection cannot be granted.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  

To the extent that the veteran has opined she has an allergy 
to latex, the more probative evidence is against such a 
finding.  The Board has accorded more probative value to the 
findings made after a work-up that was conducted to 
specifically determine if the veteran was allergic to latex.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for latex allergy, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.



E.  Allergies, to include contact dermatitis

The veteran asserts that she developed allergies in service, 
to include contact dermatitis.  This issue overlaps with the 
claim for service connection for latex allergy.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for allergies, to include 
contact dermatitis.  The service medical records show that 
the veteran had dermatitis, which was attributed to her 
wearing latex gloves.  However, once she stopped wearing 
latex, she stopped having dermatitis.  The post service 
records do not show diagnoses of contact dermatitis or other 
allergies, except the service-connected allergic rhinitis 
with sinusitis.  Thus, the preponderance of the evidence is 
against a finding that the veteran has post service 
allergies, to include contact dermatitis.  Without evidence 
of a current disability, service connection cannot be 
granted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 143-44.  

While the veteran has asserted she has allergies and contact 
dermatitis, she is not competent to make that determination, 
as that requires an opinion from a professional who has had 
relevant medical training.  As already noted above, the 
veteran is a dentist and thus is a medical professional; 
however, she has not shown she has the medical training to 
opine on issues regarding skin conditions.  Thus, her 
allegations that she has allergies, to include contact 
dermatitis, is not accorded probative value.  See Bostain, 
11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for allergies, to include contact 
dermatitis, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



F.  Residuals of status post turbinectomy and sphenoidectomy

The veteran asserts that she has residuals from a 
turbinectomy and sphenoidectomy she underwent while in 
service.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals from a 
turbinectomy and sphenoidectomy.  The service medical records 
show that the veteran underwent these procedures; however, it 
appears that the only residuals the veteran has had as a 
result is rhinitis and sinusitis-a disability for which she 
is service connected.  The veteran has not brought forth any 
evidence of having other residuals from these procedures.  
Without evidence of current residuals associated with these 
in-service procedures, service connection cannot be granted.  
See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
143-44.  

While the veteran has asserted she has residuals, she is not 
competent to make that determination as that requires an 
opinion from a professional who has had relevant medical 
training.  The veteran has not brought forth any evidence of 
a disability associated with the in-service procedures (other 
than a disability for which she is service connected).  As 
already noted above, the veteran is a dentist and thus is a 
medical professional; however, she has not shown she has the 
medical training to opine on issues regarding respiratory 
disorders.  Thus, her allegations that she has residuals from 
he in-service procedures is not accorded probative value.  
See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. 
App. at 186.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals from a turbinectomy and 
sphenoidectomy, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that the veteran's claims for increase 
involve a disagreement with the initial rating assignment 
(the evaluation assigned when service connection is granted). 
The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based upon the facts found - a practice known as 
assigning "staged" ratings.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Allergic rhinitis with sinusitis

The veteran asserts that she warrants an evaluation in excess 
of 10 percent for her service-connected allergic rhinitis and 
sinusitis.  At the June 2002 hearing, she stated that she had 
a deviated septum and that her nose was stuffed up.  She 
stated she had sinus infections about every eight weeks, but 
would avoid antibiotics because she was prone to yeast 
infections.  The veteran described having constant pressure 
in her maxillary sinuses and headaches.  

The service-connected allergic rhinitis with sinusitis is 
rated by analogy to allergic rhinitis under Diagnostic Code 
6522.  Under that Diagnostic Code, a 10 percent rating is 
warranted for allergic rhinitis without polyps but with 
greater than 50-percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  A 30 percent rating is warranted when 
there are polyps in the nasal passage or passages.  Id.  

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 10 percent disability 
rating is awarded for sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514.  A 30 percent disability rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 10 percent for 
allergic rhinitis with sinusitis.  When examined in May 2000, 
the examiner stated that the veteran's throat was clear and 
there was nasal mucosa causing congestion.  She underwent a 
sinus x-ray which showed no abnormality.  When examined by a 
private physician that same month, he stated that the 
veteran's nasal cavity and pharynx were within normal limits.  
A December 2001 VA treatment record shows the veteran was 
seen with complaints of sinusitis and post nasal dripping.  
There was tenderness on the sinuses, and the throat was 
slightly congested due to postnasal dripping.  A January 2002 
CT scan of the sinuses failed to demonstrate any infiltration 
involving any of the paranasal sinuses.  The nasal septum was 
noted to be straight and normal in position.  The inferior 
nasal turbinates were prominent, but the remaining nasal 
terminates had a normal appearance.  

The Board finds that the evidence of record is indicative of 
no more than a 10 percent evaluation for allergic rhinitis 
with sinusitis, whether evaluated under Diagnostic Code 6522 
or the Diagnostic Codes for evaluating sinusitis.  The CT 
scan of the sinuses disproves the veteran's allegation of 
having a deviated septum, which she stated was incurred in 
service.  The more recent medical records do not show that 
the veteran's respiratory complaints are associated with 
other service-connected disabilities, such as asthma and 
mitral valve prolapse.  There is no evidence that the veteran 
has had any polyps in her nasal passages, which would not 
warrant an increased rating under Diagnostic Code 6522.  As 
for the symptoms that are associated with sinusitis, the 
veteran has stated she has sinusitis every eight weeks but 
does not take any antibiotics.  There are multiple VA 
treatment records and, overall, they do not show that she has 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting to 
warrant an evaluation in excess of 10 percent under 
Diagnostic Codes 6510-6514.  

The veteran is competent to report her allergic rhinitis and 
sinusitis symptoms, and she has asserted she warrants a 
higher evaluation.  However, the board finds the clinical 
findings shown in the medical records do not warrant the 
grant of an initial evaluation in excess of 10 percent.  The 
Board attaches more probative weight to findings made by 
medical professionals than to the veteran's statements and 
testimony, even if sworn, in a claim for monetary benefits.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent for allergic 
rhinitis with sinusitis, and there is no reasonable doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

B.  Hypothyroidism

The veteran asserts that she warrants an evaluation in excess 
of 10 percent for her service-connected hypothyroidism.  At 
the June 2002 hearing, she stated that she had fatigability 
and was always tired.  She also testified she had problems 
with constipation, for which she took over-the-counter 
medication.  She had to be taken off of medication because 
she had problems with Synthroid.  The veteran stated that 
prior to getting hypothyroidism, her mental acuity was very 
sharp and she did not have to write things down, but that now 
it was to the point that she had cloudiness and fogginess in 
her brain.  She stated she did not feel as sharp.  

Under Diagnostic Code 7903, a 10 percent rating is warranted 
for hypothyroidism where there is fatigability, or; where 
continuous medication is required for control.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903.  A 30 percent rating is 
warranted for hypothyroidism involving fatigability, 
constipation, and mental sluggishness.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 10 percent for 
hypothyroidism.  The evidence of record shows that the 
veteran is on medication for this disability, which controls 
the disability.  The treatment records show that when the 
veteran has been seen for this disability, she would report 
fatigability, but would not report constipation or mental 
sluggishness.  Those symptoms were reported for the first 
time at the June 2002 Decision Review Officer hearing.  
Medical professionals have consistently stated that the 
veteran's hypothyroidism is under control.  For example, an 
October 2000 private medical record shows that the examiner 
noted the veteran's laboratory findings showed satisfactory 
levels associated with hypothyroidism.  In December 2000, 
there was no thyromegaly.  December 2001, March 2002, and 
July 2002 VA treatment records show the examiner stated that 
hypothyroidism was "stable."  In the March 2002 record, the 
examiner noted that the "TSH and T4" were normal.  

When examined for her service-connected psychiatric disorder, 
examiners consistently described her as alert and oriented 
with good recent and remote memory.  A January 2005 VA 
examination report shows that the examiner stated the 
veteran's hypothyroidism was stable.  Her T4 and TSH were 
within normal limits, and the examiner stated that the 
medication was effective.  He concluded that the 
hypothyroidism could not be classified as either being in 
remission or active, but rather "stable."  The Board finds 
that the preponderance of the evidence is against a finding 
that a 30 percent evaluation is warranted for this 
disability.  

The veteran has described having constipation and mental 
sluggishness; however, the Board has accorded lessened 
probative value to these reports of symptoms.  As to the 
mental sluggishness, the veteran claims she cannot remember 
things very well and would have to make lists.  She stated 
she would forget people's names.  There is ample evidence in 
the claims file that shows she was consistently described as 
being alert and oriented when seen for her medical complaints 
(and psychiatric complaints).  In a September 2005 VA 
psychiatric evaluation report, the examiner stated the 
veteran's thought processes were logical, goal directed, 
relevant, and coherent.  He stated she was insightful.  The 
examiner noted the veteran was unable to do serial sevens, 
but pointed out that the difficulty was with the math.  He 
noted the veteran stayed on track.  It must be noted that the 
veteran is in receipt of a 30 percent evaluation for a 
service-connected psychiatric disorder.

The veteran had not reported either of these symptoms until 
informed of what symptoms would be necessary to establish a 
30 percent evaluation for hypothyroidism.  There are multiple 
treatment records in the claims file, and the veteran only 
reported constipation a couple of times and it was in 
connection with a hearing, where she was seeking an increased 
rating, and a VA examination, where her service-connected 
disability was being evaluated.  The record shows a pattern 
of the veteran reporting symptomatology specifically 
described in the next higher disability evaluations.  For 
these reasons, the Board has accorded lessened probative 
value to her report of symptomatology associated with her 
service-connected disabilities.  Rather, it relies more 
heavily on the findings made by medical professionals who 
have expertise in evaluating the disability.  The veteran's 
medical training in dentistry would not indicate that she has 
medical training in issues involving the endocrine system.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent for hypothyroidism, 
and there is no reasonable doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.  In view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

C.  Residuals of warts on the fingers

The veteran asserts that she warrants a compensable 
evaluation for residuals of warts on her fingers, which she 
had while in service.

The Board notes that the Schedule for Rating Disabilities for 
skin disorders changed in August 2002.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

The RO has evaluated the veteran's disability under 
Diagnostic Code 7819.  According to the former rating 
criteria, new and benign skin growths were rated, by analogy, 
to scars or disfigurement.  38 C.F.R. § 4.119, Diagnostic 
Code 7819 (2001).  Under the former criteria, a scar which 
was superficial, poorly nourished, with repeated ulceration 
would be assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Under Diagnostic Code 
7804, a scar which was manifested as superficial, tender, and 
painful on objective demonstration would be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Under Diagnostic Code 7805, a scar would be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2001).

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck (under Code 7800); scars (under Codes 7801, 7802, 
7803, 7804, or 7805); or impairment of function.  38 C.F.R. § 
4.118, Diagnostic Code 7819 (2005).  As the veteran's 
service-connected residuals of warts involve her hand and not 
her head, face, neck, the Board finds that Diagnostic Codes 
7800 (which rates impairment resulting from disfigurement of 
the head, face, or neck), Diagnostic Code 7801 (which rates 
impairment resulting from scars of the head, face, or neck 
that are deep and cause limited motion), and Diagnostic 
Code 7802 (which rates impairment resulting from scars of the 
head, face, or neck that are superficial and do not cause 
limited motion) are not appropriate for consideration.  
Consequently, the Board will consider, with regard to the 
service-connected residuals of warts under the Diagnostic 
Codes associated with evaluating scars.  

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2005).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. Id. 
at Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1.  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2005).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for residuals of warts on the 
fingers.  Throughout the appeal, the veteran has asserted 
that a compensable rating is warranted for the service-
connected disability because she has recurrent eczema.  That 
is not the skin disorder for which the veteran is service 
connected.  She had warts on her hands in service, which were 
removed.  She has scars from where they removed the warts, 
but there is no evidence in the claims file that the scars 
have any residual symptoms whatsoever.  In fact, when her 
hands have been examined, there have been no clinical 
findings of recurrent warts or findings associated with the 
scars where the warts were removed, to include having an 
effect on the function of her hand or fingers.  When examined 
in May 2000, the examiner noted a scar from the wart removal 
but made no findings associated with the scar.  When examined 
in January 2005, the examiner stated that her hands were 
relatively clear of any lesions or fissuring and no evidence 
of infection.

The negative findings do not support a compensable evaluation 
for the service-connected residuals of warts on the fingers 
under either the former or the revised, rating criteria.  
While the veteran reports she has eczema on her hands, she is 
not service connected for eczema, nor has any medical 
professional attributed a finding of eczema to the service-
connected residuals of warts on the fingers.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for an initial compensable evaluation for residuals of warts 
on the fingers, and there is no reasonable doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  In view of the denial 
of entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

D.  Right leg compartment syndrome with fasciotomy

The veteran asserts that her service-connected right 
compartment syndrome warrants a higher evaluation.  She 
states that she cannot walk without pain and has to sit down 
at work because the pain will get so bad.  She also says she 
does exercises at work to alleviate the pain.

The RO has evaluated the veteran's service-connected right 
leg compartment syndrome by analogy to phlebitis.  The Board 
will also consider the Diagnostic Code that addresses 
varicose veins.

Under Diagnostic Code 7120, addressing varicose veins, a 10 
percent evaluation is warranted where the evidence 
demonstrates intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 
7120.  A 20 percent rating is assigned for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  Id.  

Under Diagnostic Code 7121, phlebitis with intermittent edema 
of an extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery warrants a 10 
percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7121.  
Phlebitis with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent rating.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for right leg 
compartment syndrome with fasciotomy.  The record fails to 
show that the veteran has edema.  For example, in May 2000, 
the examiner noted the veteran had venules around her right 
ankle.  A July 2000 VA treatment record shows that there was 
no tenderness over the scars from the in-service surgeries.  
She had normal muscle bulk and no sign of increased 
intracompartment pressure.  The examiner stated that there 
was no evidence of compartment syndrome.  A January 2001 
private record shows that examination of the right lower 
extremity revealed no cyanosis, clubbing, or edema.  At a 
June 2002 hearing, the veteran stated she worked 50 hours a 
week in a busy dental practice.  In August 2002, the veteran 
reported she walked for 45 minutes every day.  In December 
2002, the veteran reported she could walk one mile in 15 
minutes.  In March 2004, physical examination of the right 
lower extremity revealed no edema, atrophy, clubbing or 
cyanosis.  A November 2004 examination report shows that the 
examiner noted the veteran was not limping and her gait was 
normal.  There was no edema noted.  

The evidence shows that the veteran reports pain and having 
to do exercises while working on patients to help alleviate 
the pain.  However, it must be noted that in none of the 
clinical records is edema noted in the right lower extremity.  
There is no evidence that she has any skin changes on the 
right lower extremity.  The veteran's disability is not 
reflective of persistent edema to warrant a 20 percent rating 
under either Diagnostic Code 7120 or 7121, even by analogy.  
The veteran has been granted service connection for 
peripheral neuropathy of the right lower extremity, which 
means that her service-connected right lower extremity has a 
combined evaluation of 20 percent.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for an initial evaluation in excess of 10 percent for right 
leg compartment syndrome with fasciotomy, and there is no 
reasonable doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  
In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.

E.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2005).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question as to any of the service-
connected disabilities.  VAOPGCPREC. 6-96 (1996).

IV.  Earlier Effective Date

Service connection for peripheral neuropathy of the right 
superficial saphenous nerve has been granted as of July 14, 
2004.  The veteran asserts that she incurred the peripheral 
neuropathy at the time she underwent surgeries for her right 
leg compartment syndrome and that the effective date should 
go back to 1999, which was the date of her injury.  She 
states she was misdiagnosed at that time.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
compensation will be "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2005).

With a claim for compensation, the effective date of an award 
will be (1) the day following separation from active service 
or the date entitlement arose if the claim is received within 
one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2005).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2005).  Additionally, under 38 C.F.R. § 3.155 
(2005), it defines an informal claim as the following:

(a)  Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than July 14, 2004, for the award 
of service connection for peripheral neuropathy of the right 
superficial saphenous nerve.

On July 15, 2004, the veteran, through her representative, 
submitted a statement, wherein she stated, "Regarding the 
appeal issue of evaluation [of] right leg compartment 
syndrome with fasciotomy, VA Medical Center Albuquerque 
treatment report dated 7-9-03 shows residual symptoms 
including a diagnosis of peripheral neuropathy.  Please 
reconsider this issue."  While the veteran does not 
specifically assert this argument, it can be inferred based 
upon her arguments for why she wants an earlier effective 
date that she believes the July 2004 informal claim was 
essentially an increased-rating claim, as the peripheral 
neuropathy was part and parcel of the service-connected 
compartment syndrome.

However, the Board has determined the July 2004 informal 
claim is an informal claim for service connection for 
peripheral neuropathy of the right lower extremity, as 
opposed to a claim for increase.  Specifically, the first 
time a diagnosis of peripheral neuropathy in the right lower 
extremity is entered in the record is in the July 2003 
treatment report.  Prior to that time, no medical 
professional had attributed peripheral neuropathy to the 
service-connected disability and, in fact, there was evidence 
against neurological findings in the right lower extremity.  
A July 2000 VA treatment record shows that the veteran 
specifically complained of right leg cramps, which she felt 
were getting worse.  The examiner made a specific finding 
that the veteran had "normal neurolo[g]y" in the lower 
extremities, which would be evidence against a finding that 
she had peripheral neuropathy in her right lower extremity at 
that time.  Additionally, in a May 2001 letter, a physical 
therapist stated the veteran had reflex sympathetic dystrophy 
in the right leg, which is not a finding of peripheral 
neuropathy.  Again, as stated above, the first time that 
peripheral neuropathy in the right lower extremity is 
diagnosed is in the July 2003 VA treatment record.  

The Board has considered whether the July 9, 2003, VA 
treatment record could be an informal claim for service 
connection, and the Board finds that the preponderance of the 
evidence is against such finding.  See 38 C.F.R. § 3.155(a).  
First, it is a VA treatment record essentially submitted by a 
VA physician-it is not a communication from the veteran, her 
representative, a Member of Congress, or an agent 
communicating an intent to file a claim for compensation 
benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  Further, in 
order to be an informal claim, the communication must 
indicate an intent to apply for one or more VA benefits.  Id.  
There is no expression in the July 2003 VA treatment report 
of an intent by the veteran to file a claim for service 
connection for peripheral neuropathy.  See id.  As a result, 
the Board finds that the preponderance of the evidence is 
against a finding that the July 2003 VA treatment report is 
an informal claim for compensation benefits.  See id.; see 
also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek . . . service 
connection. . . .").  The Court has acknowledged that the 
effective date based on an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a casual connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  LaLonde v. West, 12 Vet. 
App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), and 
Wright v. Gober, 10 Vet. App. 391 (1997).  

The first document in the claims file that can be construed 
as an informal claim for service connection for peripheral 
neuropathy of the right lower extremity is the July 15, 2004, 
document from the veteran's representative.  Applying the law 
cited above to the facts in this case, the Board finds the 
veteran is not entitled to an effective date earlier than 
July 14, 2004, for the award of service connection for 
peripheral neuropathy of the right superficial saphenous 
nerve.  The statute and the regulation state that the 
effective date assigned for the award of service connection 
will be date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 
5110(a) (effective date will not be earlier than date of 
receipt of claim).  Here, while the diagnosis of peripheral 
neuropathy of the right superficial saphenous nerve was shown 
prior to July 2004, the date of claim is July 14, 2004, which 
is the "later" date and the controlling criteria under the 
factual circumstances of this case.  See id.; see also 
38 U.S.C.A. § 5110(a).  

The Board is aware that in the September 2004 VA examination 
report, wherein the examiner provided a nexus between the 
diagnosis of peripheral neuropathy and the veteran's service, 
he stated, "It is the opinion of this examiner that the 
patient's peripheral neuropathy is directly related to the 
original surgery for exercise induced compartment syndrome."  
This finding would not establish a basis to award an earlier 
effective date, as the examiner is merely opining that 
peripheral neuropathy has developed from the surgery.  The 
evidence of record dated prior to July 2004 would not have 
led an adjudicator to conclude that the veteran had submitted 
an informal claim for peripheral neuropathy of the right 
lower extremity.

As noted by the Decision Review Officer, the date the 
informal claim was received was actually on July 15, 2004.  
In awarding service connection for peripheral neuropathy, the 
RO assigned an effective date of July 14, 2004, which was in 
error.  The Decision Review Officer stated that such did not 
constitute clear and unmistakable error since it would not 
change the outcome of the claim in that the veteran is paid 
on the first day of the following month that compensation is 
awarded.  Thus, as long as the effective date is between July 
1 and July 31, the first payment would begin on the same 
date-August 1.  The Board agrees.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than July 14, 2004, for the award of 
service connection for peripheral neuropathy of the right 
superficial saphenous nerve.  


ORDER

Service connection for fibromyalgia; sleep apnea, to include 
loss of REM sleep; left heel reflex sympathetic dystrophy; 
latex allergy; allergies, to include contact dermatitis; and 
residuals of status post turbinectomy and sphenoidectomy is 
denied.

Increased initial evaluations for postoperative allergic 
rhinitis with sinusitis, hypothyroidism, residuals of warts 
on the fingers, and right leg compartment syndrome and right 
leg fasciotomy are denied.

An effective date earlier than July 14, 2004, for the award 
of service connection for peripheral neuropathy of the right 
superficial saphenous nerve is denied.


REMAND

In April 2006, the veteran submitted a statement to the 
Board, wherein she stated she had continuing problems with 
plantar fasciitis and needed to see a foot doctor.  She 
stated she would send additional records; however, no records 
have been submitted by the veteran.  Since the Board has been 
put on notice that there are outstanding records related to 
the service-connected right plantar fasciitis, it will remand 
to obtain the records. 

Accordingly, the case is hereby REMANDED for the following 
action: 

Obtain the medical records related to the 
service-connected right plantar 
fasciitis.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


